PER CURIAM. -
Police obtained permission to go upon certain communal land from the son' in law of the senior matai who controlled that communal land. From there they observed marijuana plants in plain sight on Defendant's land. The question presented is whether the officers had the right to be on the land from which they made their observations. The trial court held they did not. We agree.
Under Samoan custom, the senior matai controls the use of communal land. Whether such a matai could have given the police permission to go upon that land is a question we need not answer; Clearly, the son in law of a matai has no such authority. If we place the -badge of authority on a son in law, where do we stop? A fourth cousin twice removed? A matai may possibly give such permission. A member of his family cannot. - ■ •
Judgement affirmed.